— Kane, J.
Appeal (1) from an order of the Supreme Court at Special Term (Hughes, J.), entered April 4, 1985 in Albany County, which granted plaintiff’s cross motion for summary judgment dismissing the counterclaim in defendant Doris Brennan Gullo’s answer, and (2) from the judgment entered thereon.
After adjourning the motion once in order to allow defendant Doris Brennan Gullo (hereinafter defendant) additional time to respond to plaintiff’s cross motion for summary judgment, Special Term granted plaintiff’s application and dismissed defendant’s counterclaim. A review of the record reveals that defendant failed to demonstrate the existence of relevant issues of fact (see, Siegel, NY Prac § 278, at 333-335). Accordingly, Special Term properly granted plaintiff’s cross motion. We find no merit in defendant’s assertion that she should have been granted another adjournment.
Order and judgment affirmed, with costs. Mahoney, P. J., Kane, Casey, Weiss and Levine, JJ., concur.